Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 3/29/2021: 
Claims 1-4, 6-7, 9-14 and 18-21 are pending in the present application. Claim 1 has been amended. Claims 5, 8, and 15-17 are canceled. Claims 19-21 are new.
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 9-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al (US 2017/0077509) .
Regarding claims 1-3, Ise teaches an electrode comprising a current collector and an active material-containing layer provided on at least one surface of the current collector (P115), the active material-containing layer comprising an active material complex and a conductive agent (P117), wherein the active material (of the first embodiment P115) comprises particles of a niobium-titanium composite oxide (P36) and a carbon-containing layer (P43) which covers at least one part of surfaces of the particles of the niobium-titanium composite oxide (P43), and including a plurality of primary particles of the niobium-titanium composite oxide (P42). 
Ise teaches the carbon-containing layer has a ratio of IG/ID selected to have the carbon material with improved cycle characteristics and is selected to be, for example, in a range from D is a peak intensity of a D band that appears around 1330 cm-1 on a Raman spectrum, and IG is a peak intensity of a G band that appears around 1580 cm-1 (P66), the Raman spectrum is obtained by Raman spectroscopy using a light source of 532 nm (P57). 
Ise is silent in teaching the carbon-containing phase layer satisfies 1.3< IG/ID ≤5; however, since the claimed lower limit of 1.3 for the IG/ID ratio is close to the prior art upper limit of less than or equal to 1.2, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the carbon materials performance in the prior art range of 0.8 to 1.2 would have been the same as, or similar to, the performance in the claimed range. Consequently, it would have been obvious to a person having reasonable skill in the art to employ an IG/ID ratio within the claimed range. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1). Furthermore, Ise teaches that only when the ratio of IG/ID is excessively high, where undesirable impurities are included, are adverse effects possible in the battery (P50).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a carbon-containing layer with an IG/ID ratio within the claimed range because Ise teaches that improved cycle characteristics can be achieved with, for example, a ratio up to 1.2, which a skilled artisan would assume would function no different than a ratio of just over 1.3.  
With regards to claims 1 and 3, Ise is silent in teaching a resistance value ρsS that satisfies the formula: 1 Ω/g ≤ ρsS ≤ 50 Ω/g where in the formula ρs is the sheet resistance value (Ω/m2) of the electrode and S is the specific surface area (m2/g) of the active material complex by a nitrogen BET method.
claim 2, Ise teaches that the specific surface area of the active material complex by nitrogen BET method ranges from 2 m2/g to 5 m2/g (P51).  
Ise is silent in teaching that the sheet resistance value of the electrode ranges from 1 Ω/m2 to 25 Ω/m2; however, the instant specification teach that the sheet resistance value is dependent on the concentration, or parts by mass of the conductive agent and binder (table 1).
The instant specification teaches that the active material complex, the conductive agent, and the binder in the active material are preferably compounded in ratios of 68 wt% to 96 wt%, 2 wt% to 30 wt%, and 2 wt% to 30 wt%, respectively (pg. 11 [6-10]) and that the resistance value is considered to be almost equal to a resistance value per g of active material complex (pg. 8 [10-12]).  The instant specification teach the conductive agent and the binder as carbon black, graphite and PVdF (pg. 42 [9-25]). 
	Ise teaches that the conductive agent suppresses contact resistance and further teaches the same composition as the instant specification, where the active material complex, the conductive agent, and the binder in the active material are preferably compounded in ratios of 68 wt% to 96 wt%, 2 wt% to 30 wt%, and 2 wt% to 30 wt%, respectively (P119).  Ise also teaches the conductive agent and binder as carbon black, graphite and PVdF (P117. 105). Given the similarity in properties of the active material complex composition and the current collector (instant specification pg. 16 [6-11] and Ise P162) of the instant specification and Ise, a skilled artisan could assume that a sheet resistance value of the electrode falls in a range from 1 Ω/m2 to 25 Ω/m2, as defined in claim 3. Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
claim 1, given that the specific surface area of the active material complex and the inherent sheet resistance value of the electrode in Ise are the same as those in claims 2-3, a skilled artisan could easily find a resistance value within the range of 1 Ω/g ≤ ρsS ≤ 50 Ω/g. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) MPEP § 2112.01, I
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the electrode of Ise with the claimed resistance value, sheet resistance value and specific surface area, as claimed, as these properties would inherently be present given the similarity in the composition and structure to those claimed. 
Regarding claim 4, Ise teaches the conductive agent can include carbon black and graphite (P117). 
While Ise is silent in teaching that a combination of the conductive agents, graphite and carbon, can be used, it would be obvious to use in combination. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use carbon black and graphite as the conductive agent in the electrode of Ise as both materials are taught and would yield expected results. 
Regarding claims 6 and 7, Ise teaches the electrode wherein the niobium-titanium composite oxide is represented by TiNb2O7 (P170), which meets the claimed formula of claims 6 and 7 where a = 0, x = 0 and y = 0. 
Regarding claim 9, Ise teaches a secondary battery comprising appositive electrode, a negative electrode, and an electrolyte, wherein at least one of the positive electrode and the negative electrode comprises an electrode according to claim 1 (P97). 
Regarding claim 10, Ise teaches a battery pack comprising the secondary battery of claim 9 (P148). 
Regarding claim 11, Ise teaches the battery pack comprising an external power distribution terminal (P151) and a protective circuit (P150). 
Regarding claim 12, Ise teaches a plurality of the secondary battery and the plural or the secondary battery are electrically connected in series, in parallel, or in a combination of series and parallel (P149). 
Regarding claim 13, Ise teaches a vehicle comprising the battery pack according to claim 10 (P163). 
Regarding claim 14, Ise teaches a mechanism configured to convert kinetic energy of the vehicle, or power of the vehicle into regenerative energy (P163). 
claim 20, Ise teaches the carbon-containing layer has a thickness of 0.5 nm to 10 nm (P44).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 21, Ise is silent in teaching the carbon-containing layer has a granular structure; however, Ise teaches a carbon-containing layer with the same properties of those of the instant disclosure and thus the carbon-containing layer of Ise would inherently have a granular structure. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ise as applied to claim 1 above, and further in view of Kim et al. (US 2011/0189544). 
Regarding claims 18-19, Ise teaches the carbon-containing layer has a ratio of IG/ID selected to have the carbon material with improved cycle characteristics and is selected to be, for example, in a range from 0.9 to 1.2 (P48-49).
Ise is silent in teaching a range where 1.3 ≤IG/ID ≤ 5 and 1.5 ≤ IG/ID ≤ 5; however, Ise also teaches that the IG/ID ratio is a result effective variable that is selected to avoid having impurities that cause the side reaction with the nonaqueous electrolyte to process and improving cycle characteristics (P48-50). 
This is further evidenced by Kim, in a similar field of endeavor related to lithium batteries with non-aqueous electrolytes (P66). Kim teaches using a low crystalline carbon-containing coating layer with an IG/ID between 1 and 1.67, as a coating with lower crystallinity. However, Kim teaches having lower crystallinity may deteriorate improvement of electron G/ID ratio) is desirable but the ratio must be balanced to avoid impurities causing a non-reversible reaction (P35-39). 
“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
“Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a ratio of IG/ID of the carbon-containing layer in Ise, such that 1.5≤IG/ID ≤ 5, or 1.8≤IG/ID ≤ 5 in order to improve cycling characteristics and avoids impurities causing side reactions, as taught by both Ise and Kim. 
Furthermore, one of ordinary skill in the art could use the range taught by Kim in Ise, as it also teaches an amorphous carbon containing layer with the desired results. Since the claimed lower limit of 1.5, or 1.8 for the IG/ID ratio is close to, or overlaps, the prior art upper limit of 1.67, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the carbon materials performance in the prior art range of 0.8 to 1.2, or 1 to 1.67, would have been the same as, or similar to, the performance in the claimed range. Consequently, it would have been obvious to a person having reasonable skill in the art to employ an IG/ID ratio within the claimed range. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1). Furthermore, Ise teaches that only when the ratio of IG/ID is excessively high, where undesirable impurities are included, are adverse effects possible in the battery (P50).  

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that the range of 1.3 < IG/ID ≤ 5 is critical as evidenced by the disclosure which recites “When the peak intensity ratio IG/ID is 1.2 or less, the carbon-containing layer includes many defects of carbon. As a result, since the side reaction between the carbon - containing layer and the electrolyte is promoted, the output performance or life performance is adversely affected. On the other hand, if the peak intensity ratio IG/ID becomes larger than 5, the metastable states in the carbon-containing layer extremely decrease. The carbon containing layer cannot maintain a sufficient strength, and the ununiformity of the distribution of the carbon-containing layer on the particle surfaces of the niobium - titanium composite oxide becomes large”(P52) and “…peeling of the carbon-containing layer caused by expansion contraction of the niobium-titanium composite oxide particles in a charge and - discharge reaction can be suppressed. It is therefore possible to raise the durability of the active material complex and improve the life of the electrode and the secondary battery” (P53) with the claimed IG/ID range. Applicant argues that this teaching within the disclosure proves criticality of the range and therefore an IG/ID of 1.2, as taught by Ise, would not function the same as the recited IG/ID value of just above 1.2. 
Examiner respectfully disagrees. Ise teaches that is favorable to have the carbon material layer ha an IG/ID that does not lead to a decomposition reaction of the electrolyte with extraction of lithium ions and with improved cycle characteristics (P48). Ise teaches the IG/ID- range can be, G/ID that does not promote a side reaction with the electrolyte, and improves cycle characteristics (features noted by both Ise, the instant disclosure, and Kim in rejection of new claim 19). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof."
The instant disclosure provides no working examples showing that an IG/ID- of 1.2 would perform different than the same example with only a difference in the IG/ID- ratio being just above 1.3. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." The disclosure fails to prove that the parameter produces new and unexpected results which are different in kind and not merely in degree from the results of the prior art.
"Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies." MPEP 2144.05 III "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." MPEP 2144.05 III 
prima facie case of obviousness by showing the criticality of the range and is reminded MPEP 716.02 discusses how criticality can be demonstrated. 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
Examiner respectfully disagrees. The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirose et al. (US 2014/0349187) teaches optimizing IG/ID ratio (P111. Tbl 2). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729